Title: To James Madison from Morgan Lewis, 15 July 1811
From: Lewis, Morgan
To: Madison, James


Dear Sir,
Staatsberg 15th. July 1811.
I take the Liberty to enclose you an Account of a celebration of the fourth of July, to shew you the Temper which endeavours are making to excite in this quarter. The Toasts, considered in connection with those given by the Baltimore party at Jones’, shew decidedly a concert between the malcontents there and here; and that the present vice president is on the List of those to be abandoned. I am happy to inform you, that Genl. A. was the only one of nine of my family connections, who reside within ten miles of the place of celebration, who attended the fete, the rest declined an Invitation sent with great formality. Chanr. Livingston is your friend, and I presume will so continue. Whether the Clinton Party, as the followers of D. W. C. & Judge Spencer are denominated here, will unite in the Opposition is yet to be decided. Spencer, pronounces Genl. A, on all Occasions the greatest man America ever produced; but a warm personal friend of D. W. C, observed on the Chairman’s Toast, that the old Gentleman was too early in the field.
The neglect manifested towards Govr. Tompkins is not easily accounted for. They know him to be firmly devoted to the Clinton Interest, and that your friends support him from prudential motives solely, without a particle of confidence in his independence; of which truly he has not a particle. Were I to conjecture, it would be, that their Object is to identify him with your friends, in the Hope that he may by them be supported for the vice presidency; a thing believed to be in contemplation with your friends at Washington. In such an Event they would get rid of him, at an easy rate, and should he be successful, will have a devoted friend at the head of an important Branch of the Government. Time will unfold. With sincerity your friend & hume Servt.
Morgan Lewis.
